RYMER, Circuit Judge,
dissenting:
I part company on subject matter jurisdiction, because I board the train from a different station. As I see it, we have to start with Yellowstone County v. Pease, 96 F.3d 1169 (9th Cir.1996), which applies the framework established in Montana v. United States, 450 U.S. 544, 101 S.Ct. 1245, 67 L.Ed.2d 493 (1981), to determine whether there is tribal jurisdiction over civil disputes involving an Indian tribe and non-Indians. Under Montana, the Fallon Tribal Court lacks subject matter jurisdiction over Hicks’s civil actions because in Pease we rejected the proposition that Montana is limited to cases involving fee lands owned by non-Indians. As there is no consensual relationship between the Tribe and Nevada law enforcement officials, and subjecting them to suit in tribal court is not necessary to protect the tribes or their members, neither of the Montana exceptions to this rule is applicable. As the district court held otherwise, I would reverse.
Along with Strate v. A-1 Contractors, 520 U.S. 438, 117 S.Ct. 1404, 137 L.Ed.2d 661 (1997), Montana is the leading opinion discussing tribal sovereignty over nonmembers of a tribe. In Montana, the Court noted that Indian tribes have lost many of the attributes of sovereignty and retain only limited powers, such as the power to punish tribal offenders, to determine tribal membership, to regulate domestic relations among members, and to prescribe rules of inheritance for members. 450 U.S. at 564, 101 S.Ct. 1245. As the Court explained, the “exercise of tribal power beyond what is necessary to protect tribal self-government or to control internal relations is inconsistent with the dependent status of the tribes, and so cannot survive without express congressional delegation,” unless the non-members have entered “consensual relationships” with the tribe or its members, or the conduct of the non-Indians on fee land “threatens or has some direct effect on the political integrity, the economic security, or the health and welfare of the tribe.” Id. at 564-66, 101 S.Ct. 1245.
Pease rejects the argument Hicks makes here, that Montana only imposes restrictions on a tribe’s jurisdiction over fee lands owned by or aligned with non-Indians. In Pease we held that a tribal court lacked jurisdiction to entertain a civil action brought by a tribe member against Yellowstone County seeking to enjoin the County’s imposition of state property taxes on his (Indian-owned) reservation property. 96 F.3d at 1173-76. Pease contended “that Montana does not apply to the County’s action because Montana only imposed restriction on a tribe’s jurisdiction over fee land owned by non-Indians.” Id. at 1174. However, we were unpersuaded “because the issue presented here is whether the tribal court may assert jurisdiction over a non-Indian party (the County), and this court has called Montana ‘the leading case on tribal civil jurisdiction over non-Indians.’ ” Id. (quoting FMC v. Shoshone-Bannock Tribes, 905 F.2d 1311, 1314 (9th Cir.1990)). Applying Montana and finding neither exception triggered, we upheld summary judgment for the County. As Pease is the law of this circuit, we are bound by its directive to apply Montana to decide “whether. the tribal court may assert jurisdiction over a non-Indian party....” Id. at 1174. See also William C. Canby, Jr., American Indian Law 193 (3d ed. 1998) (“The Eighth Circuit, in the decision that the Supreme Court reviewed in Strate, and the Ninth *1033Circuit have both stated that the tribe’s sovereign powers simply do not permit exercise of jurisdiction over nonmembers unless tribal interests are affected, so as to bring the exercise within one of the two Montana exceptions.” (citing A-1 Contractors v. Strate, 76 F.3d 930, 939 (8th Cir.1996) (en banc) and Pease, 96 F.3d at 1175-76)).
Strate further bolsters this view. Strate called Montana “the pathmarking case concerning tribal civil authority over nonmembers,” and reiterated that Montana “establishes that, absent express authorization by federal statute or treaty, tribal jurisdiction over the conduct of nonmembers exists only in limited circumstances.” 520 U.S. at 445, 117 S.Ct. 1404. Although Strate’s holding that a tribal court lacks jurisdiction over a tort action against a non-member who had an accident with a tribe member on a state right-of-way running through a reservation appears to turn on the fact that the accident there occurred on the state’s easement (thus not on Indian land, but on land “aligned” with non-Indians), the Court unambiguously makes Montana the relevant law. Finally, even if Strate may be construed to signal that Montana does not apply to conduct by non-Indians on Indian land, the Court did not expressly say so and until it does, we must continue to follow Pease and apply Montana.
County of Lewis v. Allen, 163 F.3d 509 (9th Cir.1998) (en banc), also supports the conclusion that there is no tribal civil jurisdiction in this case. In Allen, we held that the Nez Perce tribe lacked civil jurisdiction over a member’s § 1983 action (very similar to Hicks’s action here) against Lewis County, the sheriff and a deputy sheriff because the tribe ceded its right “to exclude state officials engaged in law enforcement activities on the reservation.” Id. at 514. The Nez Perce had entered into an agreement with Lewis County giving its officers the authority to enter the reservation, investigate minor crimes and make arrests. See id. Applying Strate we not matter how the land was owned because the [tribe’s] consent to criminal jurisdiction was tantamount to alienation of the land to non-Indians for this limited purpose.” Id. We then determined that neither Montana exception properly applied to extend tribal jurisdiction over the case. See id. at 515-16.
In Hicks’s action, Spencer, Ellington and Fitzmorris had obtained Fallon Tribal Court permission to execute the search warrant of Hicks’s residence (Spencer receiving permission twice), and thus they had a right to be on the reservation that was no less absolute than Deputy Myers’s right in Allen and the non-member defendants’ in Strate. The fact that the Fallon Pauite-Shoshone Tribe granted permission to Nevada law enforcement personnel to come onto the reservation on a case-by-case basis instead of in a blanket agreement does not materially change the analysis. Just as the Nez Perce formally consented to Deputy Myers’s presence on their reservation through a prior agreement establishing concurrent criminal jurisdiction within the reservation, see Allen, 163 F.3d at 514, the Fallon Pauite-Sho-shone formally consented to the presence of Spencer, Ellington and Fitzmorris on their reservation through the Fallon Tribal Court’s express approval of their search warrants.
So, the Fallon Tribal Court’s consent to execution of the Nevada search warrants “aligned” Hicks’s property, albeit temporarily, with the state of Nevada. The Tribe had surrendered its right to exclude Spencer, Ellington and Fitzmorris (at least for the time being), giving them the unqualified right to be on Hicks’s property. This case is thus indistinguishable from Allen in all material respects. Therefore, I would apply Montana and Allen and hold that Spencer, Ellington and Fitzmor-ris’s conduct did not imperil the tribe’s power to control its internal affairs, and no applicable exception exists. Spencer only sought to execute the search warrants after obtaining the tribe’s consent and assistance.
Accordingly, I would reverse and hold that the tribal court lacks subject matter *1034jurisdiction to entertain Hicks’s civil rights actions against the Nevada officials.1

. For this reason I do not reach the immunity issues.